EXHIBIT 10.1

 

PROPERTY ACQUISITION AGREEMENT

 

THIS PROPERTY ACQUISITION AGREEMENT (this “Agreement”) is entered into as of 
March 9, 2006 by and among BEHRINGER HARVARD OPPORTUNITY REIT I, INC., a
Maryland corporation (“Behringer Harvard Opportunity REIT I”), BEHRINGER HARVARD
OPPORTUNITY ADVISORS I LP, a Texas limited partnership (“Behringer Harvard
Opportunity Advisors I”), BEHRINGER HARVARD STRATEGIC OPPORTUNITY FUND II LP, a
Texas limited partnership (“Behringer Harvard Strategic Fund II”) and BEHRINGER
HARVARD STRATEGIC ADVISORS II LP, a Texas limited partnership (“Behringer
Harvard Strategic Advisors II”).  Behringer Harvard Opportunity REIT I,
Behringer Harvard Opportunity Advisors I, Behringer Harvard Strategic Fund II
and Behringer Harvard Strategic Advisors II are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, each of Behringer Harvard Opportunity REIT I and Behringer Harvard
Strategic Fund II is in the business of, among other things, investing in and
operating real estate or real estate related assets on an opportunistic basis;

 

WHEREAS, Behringer Harvard Opportunity Advisors I is responsible for managing
the affairs of Behringer Harvard Opportunity REIT I on a day-to-day basis and
for identifying and making acquisitions on behalf of Behringer Harvard
Opportunity REIT I;

 

WHEREAS, Behringer Harvard Strategic Advisors II is responsible for managing the
affairs of Behringer Harvard Strategic Fund II and for identifying and making
acquisitions and investments on behalf of Behringer Harvard Strategic Fund II;

 

WHEREAS, several officers, directors, partners and employees of the Parties, and
affiliates of such officers, directors, partners and employees, are affiliates
of some of all of the Parties;

 

WHEREAS, Behringer Harvard Opportunity REIT I and Behringer Harvard Strategic
Fund II have similar, though not identical, investment objectives and criteria,
and thus, invest in similar opportunities for real estate or real estate related
assets;

 

WHEREAS, a limited amount of real estate or real estate related assets or other
investment opportunities exists which satisfy the investment objectives and
criteria of Behringer Harvard Opportunity REIT I or Behringer Harvard Strategic
Fund II;

 

WHEREAS, an investment opportunity may become available for real estate or real
estate related assets or other investment opportunities that are potentially
suitable for both Behringer Harvard Opportunity REIT I and Behringer Harvard
Strategic Fund II, and for which both Behringer Harvard Opportunity REIT I and
Behringer Harvard Strategic Fund II have sufficient uninvested funds
(collectively, “Investment Assets”); and

 

WHEREAS, Behringer Harvard Strategic Fund II is willing to grant Behringer
Harvard Opportunity REIT I certain rights to acquire Investment Assets
identified by either Behringer Harvard Strategic Advisors II or Behringer
Harvard Opportunity Advisors I.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties agree as follows:

 

1.                                      Incorporation of Recitals.  By this
reference, the recitals set forth above are hereby incorporated into this
Agreement as if fully set forth herein.

 

2.                                      Right of Refusal. For and during the
term of this Agreement, and until the occurrence of a Right of First Refusal
Termination Event (as defined below) with respect to a particular Investment
Asset, Behringer Harvard Strategic Fund II hereby grants to Behringer Harvard
Opportunity REIT I  an exclusive right of first refusal to acquire each and
every Investment Asset identified by Behringer Harvard Opportunity Advisors I or
Behringer Harvard Strategic Advisors II that may become available, that is
suitable for both Behringer Harvard Opportunity REIT I and Behringer

 

--------------------------------------------------------------------------------


 

Harvard Strategic Fund II, and for which both Behringer Harvard Opportunity REIT
I and Behringer Harvard Strategic Fund II have sufficient uninvested funds.

 

3.                                      Negative Covenants. During the pendency
of the right granted under Section 2 above, the Parties hereto covenant and
agree that they shall not pursue the acquisition of a particular Investment
Asset other than for Behringer Harvard Opportunity REIT I. Any conflicts as to
the allocation of investments among Behringer Harvard programs other than
specifically provided herein shall be unaffected by this Agreement and shall be
dealt with as provided in the programs’ respective prospectuses or private
placement memoranda..

 

4.                                      Procedures. If a particular Investment
Asset is identified as one Behringer Harvard Opportunity REIT I may wish to
acquire, it may do so without any further procedural requirements hereunder;
provided, however, Behringer Harvard Opportunity REIT I shall provide prompt
notice to Behringer Harvard Strategic Advisors II and Behringer Harvard
Strategic Fund II if it determines not to proceed with the acquisition of such
Investment Asset, in which event Behringer Harvard Strategic Fund II may acquire
such Investment Asset .

 

Other than as provided in the preceding sentence, Behringer Harvard Strategic
Fund II may not acquire any Investment Asset if at that time Behringer Harvard
Opportunity REIT I has sufficient uninvested funds to acquire such Investment
Asset and a Right of First Refusal Termination Event has not yet occurred in
respect of such Investment Asset. In order to seek a Right of First Refusal
Termination Event in respect of such Investment Asset, Behringer Harvard
Strategic Advisors II (or one of its affiliates) shall deliver written notice to
the Board of Directors of Behringer Harvard Opportunity REIT I (the “Board”) in
substantially the form attached hereto as Exhibit A (each an “Acquisition
Notice”). The Board shall have ten (10) business days after the date of its
receipt of an Acquisition Notice (the “Notice Period”) to inform Behringer
Harvard Strategic Advisors II and Behringer Harvard Strategic Fund II in writing
(an “Election Notice”) whether Behringer Harvard Opportunity REIT I desires to
acquire the subject Investment Asset. Upon the occurrence of a Right of First
Refusal Termination Event (as defined below) with respect to the subject
Investment Asset, Behringer Harvard Opportunity REIT I shall be deemed to have
waived any and all rights to acquire the subject Investment Asset, including any
corporate opportunity with respect thereto.

 

Behringer Harvard Opportunity REIT I’s election, whether in response to, or at
any time after, its receipt of an Acquisition Notice, not to pursue the
acquisition of a particular Investment Asset shall not affect or impair any of
Behringer Harvard Opportunity REIT I’s rights set forth in this Agreement with
respect to any other Investment Asset.

 

For the purposes hereof, the term “Right of First Refusal Termination Event”
means the first to occur of: (i) Behringer Harvard Opportunity REIT I’s failure
to deliver to Behringer Harvard Strategic Advisors II and Behringer Harvard
Strategic Fund II an Election Notice with respect to the subject Investment
Asset prior to the expiration of the Notice Period; (ii) delivery by Behringer
Harvard Opportunity REIT I of an Election Notice with respect to the subject
Investment Asset providing that Behringer Harvard Opportunity REIT I has elects
not to acquire the subject Investment Asset (delivery of such notice shall be
made only if both a majority of the independent directors of Behringer Harvard
Opportunity REIT I and a majority of the entire Board shall elect not to acquire
the subject Investment Asset); and (iii) delivery by Behringer Harvard
Opportunity REIT I of a Property Termination Notice.

 

5.                                      No Partnership or Joint Venture.  The
Parties to this Agreement are independent contractors.  Nothing in this
Agreement is intended or shall be deemed to constitute a partnership, agency,
franchise or joint venture relationship between the Parties.

 

6.                                      Term.  This term of this Agreement shall
commence on the date hereof and shall continue until the date that none of the
officers, directors, partners and employees of the Parties, and affiliates of
such officers, directors, partners and employees are affiliates of some or all
of the Parties.

 

7.                                      Assignments.  This Agreement may not be
assigned except with the written consent of each Party hereto, except in the
case of an assignment by a Party to a corporation, trust or other organization
which is a successor to such Party.  Any assignment of this Agreement shall bind
the assignee hereunder in the same manner as the assignor is bound hereunder.

 

8.                                      Amendments.  This Agreement shall not be
amended, changed, modified, terminated or discharged in whole or in part except
by an instrument in writing signed by each Party hereto or its respective
successors or assigns.

 

2

--------------------------------------------------------------------------------


 

9.                                      Successors and Assigns.  This Agreement
shall bind any successors or assigns of the Parties hereto as herein provided.

 

10.                               Governing Law.  The provisions of this
Agreement shall be governed, construed and interpreted in accordance with the
internal laws of the State of Texas without regard to its conflicts of law
principles.

 

11.                               Notices.  All notices or other communications
required or permitted hereunder shall be in writing and shall be deemed given or
delivered:  (i) when delivered personally or by commercial messenger; (ii) one
business day following deposit with a recognized overnight courier service,
provided the deposit occurs prior to the deadline imposed by the overnight
courier service for overnight delivery; (iii) when transmitted, if sent by
facsimile copy, provided confirmation of receipt is received by sender and is
sent by an additional method provided hereunder, in each case above provided the
notice of communication is addressed to the intended recipient thereof as set
forth below:

 

If to Behringer Harvard Opportunity REIT I, Inc.:

15601 Dallas Parkway, Suite 600

Addison, Texas 75001

Facsimile:  (214) 655-1610

 

If to Behringer Harvard Opportunity Advisors I LP:

15601 Dallas Parkway, Suite 600

Addison, Texas 75001

Facsimile:  (214) 655-1610

 

If to Behringer Harvard Strategic Opportunity Fund II LP:

15601 Dallas Parkway, Suite 600

Addison, Texas 75001

Facsimile:  (214) 655-1610

 

If to Behringer Harvard Strategic Advisors II LP:

15601 Dallas Parkway, Suite 600

Addison, Texas 75001

Facsimile:  (214) 655-1610

 

Any Party may at any time give notice in writing to all other Parties of a
change of its address for the purpose of this Section 12.

 

12.                               Headings.  The section headings hereof have
been inserted for convenience of reference only and shall not be construed to
affect the meaning, construction or effect of this Agreement.

 

13.                               Equitable Relief. Each Party hereto recognizes
and acknowledges that a breach by another Party of this Agreement will cause
irreparable damage to the non-breaching Party which cannot be readily remedied
in monetary damages in an action at law.  In the event of any default or breach
by any Party, the non-breaching Parties shall be entitled to seek immediate
injunctive relief to prevent such irreparable harm or loss, in addition to any
other remedies available at law and in equity.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

BEHRINGER HARVARD OPPORTUNITY REIT I, INC.

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President – Corporate Development & Legal
and Secretary

 

 

 

 

 

 

 

BEHRINGER HARVARD OPPORTUNITY ADVISORS I LP

 

 

 

 

By:

Harvard Property Trust, LLC,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate Development & Legal
and Secretary

 

 

 

 

BEHRINGER HARVARD STRATEGIC OPPORTUNITY FUND II
LP

 

 

 

 

By:

Behringer Harvard Strategic Advisors II LP,

 

 

its General Partner

 

 

 

 

 

 

By:

Harvard Property Trust, LLC

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

 

Gerald J. Reihsen, III

 

 

 

 

Executive Vice President – Corporate Development &
Legal and Secretary

 

 

 

 

BEHRINGER HARVARD STRATEGIC ADVISORS II LP

 

 

 

 

By:

Harvard Property Trust, LLC

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate Development & Legal and Secretary

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A
FORM OF ACQUISITION NOTICE

 

ACQUISITION NOTICE

 

[NAME OF SUBJECT INVESTMENT ASSET]

[GENERAL LOCATION]

[CITY, STATE]

[DATE OF ACQUISITION NOTICE]

 

Behringer Harvard Opportunity REIT I, Inc.

15601 Dallas Parkway, Suite 600

Addison, Texas 75001

Attention:  Board of Directors

 

Reference is made to that certain Property Acquisition Agreement, dated as of
March 9, 2006 (the “Agreement”), by and among Behringer Harvard Opportunity REIT
I, Inc., a Maryland corporation (“Behringer Harvard Opportunity REIT I”),
Behringer Harvard Opportunity Advisors I LP, a Texas limited partnership
(“Behringer Harvard Opportunity Advisors I”), Behringer Harvard Strategic
Opportunity Fund II LP, a Texas limited partnership (“Behringer Harvard
Strategic Fund II”) and Behringer Harvard Strategic Advisors II LP, a Texas
limited partnership (“Behringer Harvard Strategic Advisors II”).  Capitalized
terms used in this Acquisition Notice but not defined herein shall have the
meanings ascribed to such terms in the Agreement.

 

Pursuant to Section 2 of the Agreement, Behringer Harvard Strategic Advisors II
has identified the following Investment Asset: [DESCRIBE INVESTMENT ASSET].

 

Attached hereto for your review is the preliminary investment package for the
subject Investment Asset.

 

This letter constitutes the Acquisition Notice under and pursuant to the
Agreement with respect to the subject Investment Asset.

 

Please direct all correspondence with respect to the subject Investment Asset to
Behringer Harvard Strategic Advisors II as follows:

 

Behringer Harvard Strategic Advisors II LP

15601 Dallas Parkway, Suite 600

Addison, Texas 75001

Attention:  Chief Legal Officer

Telephone:  (214) 655-1600

Facsimile:  (214) 655-1610

 

Sincerely,

 

BEHRINGER HARVARD STRATEGIC ADVISORS II LP

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

A-1

--------------------------------------------------------------------------------